UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-01097 THE STANDARD REGISTER COMPANY (Exact name of registrant as specified in its charter) OHIO 31-0455440 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) , DAYTON OHIO (Address of principal executive offices) (Zip Code) (937) 221-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of July 3, 2011 Common stock, $1.00 par value 24,347,813 shares Class A stock, $1.00 par value 4,725,000 shares THE STANDARD REGISTER COMPANY FORM 10-Q For the Quarter Ended July 3, 2011 INDEX Page Part I – Financial Information Item 1. Consolidated Financial Statements a) Consolidated Statements of Income and Comprehensive Income for the 13 and 26-Week Periods Ended July 3, 2011 and July 4, 2010 3 b) Consolidated Balance Sheets as of July 3, 2011 and January 2, 2011 4 c) Consolidated Statements of Cash Flows for the 26-Week Periods Ended July 3, 2011 and July 4, 2010 6 d) Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition 16 and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4. Controls and Procedures 24 Part II – Other Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 25 PART I - FINANCIAL INFORMATION THE STANDARD REGISTER COMPANY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Dollars in thousands, except per share amounts) 13 Weeks Ended 26 Weeks Ended July 3, July 4, July 3, July 4, REVENUE Products $ Services Total revenue COST OF SALES Products Services Total cost of sales GROSS MARGIN OPERATING EXPENSES Selling, general, and administrative Pension settlements - - Restructuring and other exit costs ) ) Total operating expenses (LOSS) INCOME FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) Other income Total other expense ) LOSS BEFORE INCOME TAXES ) INCOME TAX BENEFIT ) NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ - $ ) $ ) Dividends per share declared for the period $ NET LOSS $ ) $ ) $ ) $ ) Net actuarial loss reclassification, net of $(2,495), $(1,901), $(4,952), and $(3,803) deferred income tax benefit Net prior service credit reclassification, net of $487, $398, $974, and $795 deferred income tax expense ) Cumulative translation adjustment ) ) (1
